Case 1:21-cv-20019-JEM Document 1-2 Entered on FLSD Docket 01/04/2021 Page 1 of 9




                            Exhibit B
Case 1:21-cv-20019-JEM Document 1-2 Entered on FLSD Docket 01/04/2021 Page 2 of 9
Case 1:21-cv-20019-JEM Document 1-2 Entered on FLSD Docket 01/04/2021 Page 3 of 9
Case 1:21-cv-20019-JEM Document 1-2 Entered on FLSD Docket 01/04/2021 Page 4 of 9
Case 1:21-cv-20019-JEM Document 1-2 Entered on FLSD Docket 01/04/2021 Page 5 of 9
Case 1:21-cv-20019-JEM Document 1-2 Entered on FLSD Docket 01/04/2021 Page 6 of 9
Case 1:21-cv-20019-JEM Document 1-2 Entered on FLSD Docket 01/04/2021 Page 7 of 9
Case 1:21-cv-20019-JEM Document 1-2 Entered on FLSD Docket 01/04/2021 Page 8 of 9
Case 1:21-cv-20019-JEM Document 1-2 Entered on FLSD Docket 01/04/2021 Page 9 of 9
